DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 04/28/20, 02/18/21 and 06/23/21 have been considered by the examiner. Note, however, that reference S54-072059 cited on the IDS filed on 02/18/21 has been crossed off because it is a duplicate citation, i.e., this reference was already cited on the IDS filed with the application on 04/28/20.
 
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
4.	The disclosure is objected to because of the following informalities: on page 5, line 9, reference is made to "measurement unit 6", but figure 1 of the instant drawings shows this measurement unit labeled with reference numeral 6A, i.e., it appears that "6" on page 5, line 9, should be changed to --6A-- (or "6A" in instant figure 1 should be changed to --6--). Note the same type of problem on page 6, lines 12-25, of the instant specification regarding the description of paths L1 to L4, i.e., in instant figure 2 these paths are labeled with reference numerals l1 to l4 (and therefore either the specification or figure 2 should be amended so as to make these reference designations consistent with each other).
Appropriate correction is required.

Drawings
5.	The drawings are objected to due to the above-noted inconsistencies between the specification and instant figures 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claim 11 is objected to because of the following informalities:  on the last line of claim 11, a period is needed after the word “unit”.  Appropriate correction is required.
Allowable Subject Matter
7.	Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests a laser radar device comprising light emitting and light receiving units together with a branching unit, a selection unit, a conversion unit, a processing unit, a determination unit and a control unit having the functional limitations set forth in independent claim 1.

Quayle Action
8.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 18, 2022